FILED

U.S. DISTRICT

MIDDLE DISTRICT OF TENN,

UNITED STATES DISTRICT COURT
for the
Middle District of Tennessee Division

DEC 30 2019/0 7"

DEBUT SLE

AMY MARLENE FITZGERALD, )
Plaintiff, )
) re =
Vs )  caseno, C8 7"19-116 9
)
PRIME HEALTH SERVICES INC., )
Defendant, ) Jury Trial
)
COMPLAINT
Plaintiff states:
NATURE OF ACTION

1. Plaintiff was terminated by the Defendant because she was a whistle blower against improper and
unlawful acts of the Defendant and /or she was suffering a disability while on the job which the
Defendant refused to reasonably accommodate.

2. In response to Plaintiff’s charges that Defendant unlawfully terminated her, the United States Equal
Employment Opportunity Commission (“EEOC”) issued a Determination that she had the Right to Sue.

3. As a result of the EEOC’s determinations, Defendant may have changed its policy, restructured its
department, provided salary increases to staff members, yet failed to reinstate Plaintiff or otherwise
make her whole for its discriminatory and unlawful conduct.

4. Plaintiff brings this action against Defendant for violations of Title | of the Americans with Disabilities
Act, 42 USC. § seq, (“ADA”), as amended by the ADA Amendments Act of 2008 (“ADAAA”) and

for violations of Title VII of the Civil Rights Act of 1964, 42 U.5.¢. § seg.

 

5. Plaintiff seeks compensatory and punitive damages, attorney’s fees and other appropriate relief.

JURISDICTION AND VENUE

6. The Plaintiff filed a timely charge of discrimination with the Equal Employment Opportunity
Commission (“EEOC”), complaining of the unlawful discriminatory acts, and obtained a Notice of Right to

Case 3:19-cv-01169 Document1 Filed 12/30/19 Page 1 of 7 PagelID #: 1

 
Sue less than 90 days from the filing of this Complaint. A copy of same is attached hereto and made a
part hereof.

     

32, and.

I3s

   

gooey og
e077
AL yp a

7. Jurisdiction of this Court is invoked pursuant to 28 Li: 133:
empowered to issue a declaratory judgment pursuant to 28 U.S.C. §§ 2201 and 2202.

   

   

“, because

cb

       

§ band (ce) and 42 U.5.C.
this action arose, in substantial part, in this District, where the unlawful employment practices alleged in
this Complaint occurred and where Defendant maintains an office and regularly does business.

8. Venue lies in this judicial district pursuant to - C§

PARTIES

9. Plaintiff is an individual who currently resides in the District. At all times relevant to this suit, Plaintiff
was an individual with a “disability” within the meaning of the ADA, and until her termination, was an
“employee,” as defined by 4 [1 f4j

 

10. Defendant is a corporation organized and operating under the laws of the State of Tennessee that
maintains its principal office at Prime Health Services Inc. located at 331 Mallory Station Road in Franklin
Tennessee 37067.

 

11. Defendant is an “employer” as defined by Title | of the ADA, «

FACTUAL ALLEGATIONS

12. Plaintiff was hired by Defendant in September 2015 and promoted and began working in January
2018 as a supervisory employee, as Director of Repricing and Reconsiderations.

13. Plaintiff's job duties as Director of Repricing and Reconsiderations were to manage a team of front
line provider/client facing employees, update workers comp state fee schedules, implementation of
NCCI correct coding standards, Global Scrubbing Edits, oversee the Disputes and Bill Review process,
effectively prioritize, lead, and handle complex cross functional billing issues, collaborate weekly with
our I.T. staff to discuss any technical system improvement, etc.

14. During Plaintiff's employment, the Plaintiff received good performance reviews and raises in salary
to coincide with those performance reviews. Plaintiff was the subject of numerous emails praising the
Plaintiff's commitment, resourcefulness and compassion as an employee and supervisor.

15. Plaintiff also received emails directly from the CEO on more than one occasion after she had been
promoted to Director position stating that he was aware of the challenges within the department; one
such email advised the Plaintiff she had been put into her position to work on certain issues and he
recognized she was understaffed and undercompensated.

16. In May 2018, Plaintiff had a fall in the restroom at Prime Health Services due to a broken toilet seat
that caused the Plaintiff to be thrown off the toilet into the floor onto her left side. The Plaintiff was
sore on her left arm and left hip from the fall, however she did not make a written report, but several
co-workers including her manager was made aware of this incident. The Plaintiff made a sign and shut
the restroom down to prevent any other employees from using it and then had the broken toilet seat

Case 3:19-cv-01169 Document1 Filed 12/30/19 Page 2 of 7 PagelD #: 2
reported to the owner of the building (7112 Crossroads Blvd Brentwood, TN) so that it could be
repaired.

17. In or about June 2018, Plaintiff was still having problems with her left arm and shoulder. Because of
these problems, Plaintiff made an appointment with a Doctor because her regular daily activities

became difficult. Typing, sitting and standing for extended periods of time caused extreme pain in those
areas and extended areas such as the hands, neck, back and head throughout the day. As Plaintiff’s
condition worsened the decision was made to have a surgery performed.

18. On September 10, 2018, Plaintiff's Doctor wrote an order for the employer to accommodate the
Plaintiff with a desk that would allow her to alternate between sitting and standing and an Ergonomic
Chair.

19. During her treatment certain accommodations were made i.e., a standing desk was purchased,
however, when the company relocated to their new location in January of 2019 this accommodation
was taken away despite the expressed concerns of the Plaintiff. A proper chair was ordered by the
Doctor at the same time as the desk but was never provided. The removal of one of the
accommodations and the failure to provide the other accommodation in a timely and reasonable
manner are failures to provide reasonable accommodations.

20. Plaintiff was advised that the chair was not approved at the time of the Doctor’s order due to the
company move to a new building. Excuses were made but the ordered chair was never provided.

21. On January 22", 2019, the Plaintiff received a message from an employee at Prime Health Services
asking her where her standing desk was and what they was going to do with it. The Plaintiff replied that
it was in her office and that they were going to keep it, that they was working on ordering her a chair.

22. The Plaintiff while continuing to work with her doctors was terminated on March 29" 2019. The
Plaintiff had continued to work at all times pertaining hereto despite her injury and the pain.

23. On the 23" of April, 2019, the first operation was performed on her shoulder, collar bone and bicep
tendon.

24. The Plaintiff incurred substantial medical expenses with said surgery and began an extensive
rehabilitation program.

25. The Plaintiff followed all doctor recommendations but in spite of her efforts she was required to
undergo a second surgery on the 12" day of December 2019 and continued her extensive rehabilitation
program.

26. In March 2019, a conflict arose inside the department of the Plaintiff. The Plaintiff attempted to
discipline employees for certain performance and attendance issues. Some of the Plaintiff’s direct-
reports became very defiant, began going above the Plaintiff’s head straight to her supervisor, Christina
Hancock, causing the work environment to become very hostile for not only the Plaintiff but for the
entire department.

27. Christina Hancock began having unannounced meetings with the department. When confronted
Mrs. Hancock advised the department was being restructured and the Plaintiff was going to be placed in

Case 3:19-cv-01169 Document1 Filed 12/30/19 Page 3 of 7 PagelD #: 3
a new position and lead the Plaintiff to believe that this came with an increase in pay, which had been
promised prior.

28. On March 19", 2019 Plaintiff was given a Written Warning for “Misconduct”. The Warning alleged
misconduct consisting of complaint from the employees under her with whom Mrs. Hancock had met
with in private.

29. The supervisor Christina Hancock began protecting these employees. Comments were made by a
few of these employees that they would continue to harass whomever they had to until the Plaintiff got
fired, which they continued to do and this proof as well as prior documentation of this misconduct and
plan was taken to HR after the Written Warning received by the Plaintiff on March 19" when she felt
that she could no longer trust her supervisor either.

30. Part of the Plaintiff duties was to monitor activities of the employees under her. While preforming
these duties the Plaintiff discovered certain inappropriate messages between certain employees. These
messages contain racial and inappropriate language. The date of this discovery was March 20 2019. The
Plaintiff reported the behavior to HR. She also found messages of these individuals plan to continue
their harassment until they were able to have the Plaintiff fired. Plaintiff also found improper message
from another supervisor. The Plaintiff attempted to go through proper channels but was told they would
get back with the plaintiff about these problems and also advise her of her new position and salary. The
next communication was the Plaintiff being fired.

31. Without warning on March 29", 2019 the Plaintiff was asked to come into the conference room
where the Director of HR and her Supervisor Christina Hancock was present and she was terminated.

32. The Defendant then refused to allow the Plaintiff to retrieve her own personal belongings from her
office, they stated that they would mail them at a later date. The Plaintiff stated that she would like her
personal belonging including her purse to leave with her that day. Her supervisor, Christina Hancock
then was allowed to go pack some of her personal belongings into boxes and bring them to the front
lobby of the building.

33. After the Plaintiff carried a few boxes out, the Defendant’s HR Director stopped the Plaintiff and
demanded her to give her her personal cellphone so that she could take it to the IT Department to have
synced access deactivated. The Plaintiff advised her that they would not need her phone for that, that it
would automatically happen once they deactivated her in the system and she still kept demanding her
phone and tried to take it from her hands and the Plaintiff told her she was not getting her personal
phone and that she was not entitled to it and to not touch her.

34. The Defendant's actions were in retaliation for her stances against the improper and lack of actions
of the Defendant.

EEOC DETERMINATION

35. The Plaintiff filed a charge of discrimination with the EEOC, alleging claims of disability discrimination
on behalf of Plaintiff and a class of other similarly situated disabled current and former employees of
Defendant who had been terminated or faced termination as a result of Defendant’s discriminatory
policy and practices.

Case 3:19-cv-01169 Document1 Filed 12/30/19 Page 4 of 7 PagelD #: 4
36. On September 30", 2019, the EEOC issued a Determination on the Plaintiff's charge, a copy of which
is attached here as Exhibit “1”. The EEOC found that: that it was unable to make a determination and
issued A Right to Sue Letter,

CLAIM FOR RELIEF ADA

37. Plaintiff repeats and alleges each and every allegation contained in paragraphs 1 through 40 of this
Complaint with the same force and effect as if set forth here.

38. Defendant discriminated against Plaintiff in the terms and condition of her employment on the basis
of her disability, in violation of the ADA, by:

a. Implementing and enforcing a discriminatory termination policy;
b. Failing to offer Plaintiff a reasonable accommodation for her known disabilities, and
c. Terminating Plaintiff's employment because of her disability.

39. Defendant’s conduct was with malice or reckless indifference for Plaintiff's federally protected ADA
rights.

40. As a result of Defendant’s actions, Plaintiff is entitled to recover compensatory and punitive
damages from Defendant, as well as attorney's fees and costs.

CLAIM FOR RELIEF WHISTLEBLOWER AND HOSTILE WORK ENVIROMENT

41. Plaintiff repeats and alleges each and every allegation contained in paragraphs 1 through 43 of this
Complaint with the same force and effect as if set forth here.

42. Defendant discriminated against the Plaintiff after her stance against the illegal and discriminatory
policies of the Defendant and the Defendant action culminated in the firing of the Plaintiff.

43. The Defendant created and or allowed a Hostile Work Environment to exist. Title VII of the Civil
Rights Act of 1964. All facts pertaining hereto were brought to the attention of the Plaintiff superiors.
The action s of the Defendant by allowing the illegal and improper conduct of its employees created an
unlawful work environment. The Defendant knew or should have known of the conduct of its
employees.

PRAYER FOR RELIEF
Plaintiff requests that this Court enter a judgment:

A. Declaring that the acts and practices complained of are in violation of the ADA;

Case 3:19-cv-01169 Document1 Filed 12/30/19 Page 5 of 7 PagelD#: 5
B. Awarding monetary damages to Plaintiff so as to make her whole for all earnings and benefits Plaintiff
would have received but for Defendant’s unlawful conduct, including but not limited to wages, lost
benefits, and interest;

C. Awarding compensatory damages, including damages for Plaintiff's mental anguish, pain, and
suffering;

D. Awarding Plaintiff the costs of this action together with reasonable attorney’s fees;
E. Awarding Plaintiff punitive damages; and
F. Granting all other and further relief this Court deems necessary and proper.
DEMAND FOR A TRIAL BY JURY
Plaintiff demands a trial by jury.
Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, | certify to the best of my knowledge,
information and belief that this complaint: (1) is not being presented for an improper purpose, such as
to harass, cause unnecessary delay, or needlessly increased the cost of litigation; (2) is supported by
existing law or by a nonfrivolous argument for extending modifying, or reversing existing law; (3) the
factual contentions have evidentiary support of, if specifically so identified, will likely have evidentiary
support after a reasonable opportunity for further investigation or discovery; and (4) the complaint
otherwise complies with the requirements of Rule 11.

Dated: MAL. 5p L LD

WILLIAM C. BARNES JR>¥011399
Counsel for Plaintiff
39 Public Square

Columbia, TN 38401
(931) 398-8581

 

Case 3:19-cv-01169 Document1 Filed 12/30/19 Page 6 of 7 PagelD #: 6
EEOC Form 161 (11/16) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Amy Fitzgerald From: Nashville Area Office
5018 Camelot Drive 220 Athens Way
Columbia, TN 38401 Suite 350

Nashville, TN 37228

 

[] On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Representative Telephone No.

Melissa C, Brown,
494-2019-01376 Investigator (615) 736-5859

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.
The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your charge -

A OOOO

The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Other (briefly state)

LO

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you,
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the

alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

On behalf of the Commission /
Doli dr fhe Hirdonf _ S307

Enclosures(s) VA Deborah K. Waiker, // (Date Mailed)
Area Office Director

oe Brittany Snively William C. Barnes, Jr.
HR Director LAW OFFICE OF WILLIAM C BARNES JR
PRIME HEALTH SERVICES 39 Public Square
331 Mallory Station Road Columbia, TN 38401

Franklin, TN 37067

Case 3:19-cv-01169 Document1 Filed 12/30/19 Page 7 of 7 PagelD #: 7
